Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment and remarks filed on 16 November 2021.
Claims 1-20 are presently pending for examination.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims’ breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-9, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al., U. S. Patent Publication No. 2008/0247324 in view of Zimmerman, U. S. Patent No. 7668105 and further in view of Liu, U. S. Patent Publication No. 2010/0023632.

Regarding claim 1, Nadeau discloses wherein a port includes a plurality of connections including an infrastructure connection that operates a Bidirectional Forwarding Detection (BFD) session and a group of connections that share a similar fate for a fault as the infrastructure connection (see Nadeau, ¶ [0016] and [0019]; BFD is providing for establishment of connection session); and a controller configured to detect a fault on the infrastructure connection via the BFD session, and cause a protection switch for one or 
Although Nadeau discloses the invention substantially as claimed, it does not explicitly disclose a network element comprising: a plurality of ports interconnected by a switching fabric.
Zimmerman teaches a network element comprising: a plurality of ports interconnected by a switching fabric (see Zimmerman, col. 2 lines 2-10; switch is provided having plurality of bidirectional network ports). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zimmerman with that of Nadeau in order to efficiently monitor and identify the specific port that generated the detected failure.
Although the combination of Nadeau-Zimmerman discloses the invention substantially as claimed, they do not explicitly disclose configured on behalf of a group of connections wherein the group of connections do not have their own BFD sessions.
Liu teaches a method for negotiating BFD session of pseudo wires comprising configured on behalf of a group of connections wherein the group of connections do not have their own BFD sessions (see Liu, ¶ [0048]- [0050]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Liu with that of Nadeau-Zimmerman in order to efficiently communicate using BFD messaging for connections that do not have BFD sessions.




Regarding claim 5, Nadeau-Zimmerman-Liu teaches wherein the BFD session is only operational on the infrastructure connection on behalf of the group of connections (see Nadeau, ¶ [0029]).  

Regarding claim 6, Nadeau-Zimmerman-Liu teaches wherein service traffic is only operational on the group of connections and the infrastructure connection is used only for establishment and operation of the BFD session (see Nadeau, ¶ [0031]).  

Regarding claim 7, Nadeau-Zimmerman-Liu teaches wherein the controller is configured to cause the protection switch by propagating the detected fault on the infrastructure connection to each connection in the group of connections (see Nadeau, ¶ [0018] and [0027]).  

Regarding claim 8, Nadeau-Zimmerman-Liu teaches wherein the controller is configured to detect a clearance of the fault on the infrastructure connection and propagate the clearance to each connection in the group of connections (see Nadeau, ¶ [0017] and [0027]).  


Although Nadeau discloses the invention substantially as claimed, it does not explicitly disclose in a network element having a plurality of ports.
Zimmerman teaches a network element comprising: a plurality of ports (see Zimmerman, col. 2 lines 2-10; switch is provided having plurality of bidirectional network ports). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Zimmerman with that of Nadeau in order to efficiently monitor and identify the specific port that generated the detected failure.
Although the combination of Nadeau-Zimmerman discloses the invention substantially as claimed, they do not explicitly disclose wherein the infrastructure connection is configured on behalf of a group of connections wherein the group of connections do not have their own BFD sessions.
Liu teaches a method for negotiating BFD session of pseudo wires comprising wherein the infrastructure connection is configured on behalf of a group of connections wherein 

Regarding claim 12, Nadeau-Zimmerman-Liu teaches wherein the infrastructure connection and the group of connections are Label Switched Paths (LSPs) in a Multiprotocol Label Switching (MPLS) network (see Nadeau, ¶ [0002] and [0027]).    

Regarding claim 13, Nadeau-Zimmerman-Liu teaches wherein the BFD session is only operational on the infrastructure connection on behalf of the group of connections (see Nadeau, ¶ [0029]).    

Regarding claim 14, Nadeau-Zimmerman-Liu teaches wherein service traffic is only operational on the group of connections and the infrastructure connection is used only for establishment and operation of the BFD session (see Nadeau, ¶ [0031]).    

Regarding claim 15, Nadeau-Zimmerman-Liu teaches further comprising causing the protection switch by propagating the detected fault on the infrastructure connection to each connection in the group of connections (see Nadeau, ¶ [0018] and [0027]).  



Claim 17 list all the same elements of claim 9, but in non-transitory computer-readable form rather than method form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 17. 

Regarding claim 19, Nadeau-Zimmerman-Liu teaches wherein the infrastructure connection and the group of connections are Label Switched Paths (LSPs) in a Multiprotocol Label Switching (MPLS) network (see Nadeau, ¶ [0002] and [0027]).    

Regarding claim 20, Nadeau-Zimmerman-Liu teaches wherein the BFD session is only operational on the infrastructure connection on behalf of the group of connections (see Nadeau, ¶ [0029]).    

5.	Claims 2-3, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Zimmerman in view of Liu as applied to claim 1 above, and further in view of Dutta, U. S. Patent Publication No. 2013/0259057.
Regarding claim 2, although Nadeau-Zimmerman-Liu disclose the invention substantially as claimed, they do not explicitly disclose wherein the infrastructure connection and the group of connections are Pseudowires (PWE).  


Regarding claim 3, Nadeau-Zimmerman-Liu-Dutta teaches wherein the infrastructure connection and the group of connections are Multi-Segment Pseudowires (MS-PW) operated over a plurality of protected tunnels, and wherein the fault is on one segment (see Dutta, ¶ [0004] and [0035]).  

Regarding claim 10, Nadeau-Zimmerman-Liu-Dutta teaches wherein the infrastructure connection and the group of connections are Pseudowires (PWE) (see Dutta, ¶ [0016]).    

Regarding claim 11, Nadeau-Zimmerman-Liu-Dutta teaches wherein the infrastructure connection and the group of connections are Multi-Segment Pseudowires (MS-PW) operated over a plurality of protected tunnels, and wherein the fault is on one segment (see Dutta, ¶ [0004] and [0035]).   

.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444